Citation Nr: 1342575	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability. 

2.  Entitlement to service connection for right hand osteoarthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file.  In June 2013, the Board remanded the issues for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in order to afford the Veteran a new VA hand examination and obtain a new VA etiological opinion.

Pursuant to the Board's prior June 2013 remand, the Veteran was afforded a VA hand examination in July 2013.  Following physical examination, the examiner opined that the Veteran does not have arthritis in either hand, nor does he have carpal tunnel syndrome in the left hand.  It was noted that the Veteran has "squaring" of the IP joint but does not have degenerative changes of the hand 

joints based on x-rays.  However, in so finding, the examiner did not address 
(1) prior findings of minimal arthritis in the right hand based on July 2010 x-rays, (2) abnormal findings related to the right hand and/or wrist on July 2013 imaging, noted as "perhaps posttraumatic articular irregularity of the distal radius, wrist;" or (3) the December 2010 VA finding of ligamentous laxity in the hands.  Nor did the examiner clarify what is meant by "squaring" of the IP joint, and whether such a finding represents a disability.   Furthermore, while the July 2013 examiner stated that arthritis of the left hand was not shown on x-rays, the Board notes that the July 2013 imaging report associated with the electronic claims file relates only to the right hand; there is no corresponding report for left hand imaging.  Also missing is the report from the private EMG testing performed in conjunction with the July 2013 VA examination.

Additionally, VA treatment records dated after the July 2013 examination suggest the presence of a bilateral hand disability.  Specifically, in September 2013, the Veteran was referred for a paraffin bath for osteoarthritis of the bilateral thumb and was also given a provisional diagnosis of degenerative joint disease of the hand.  A separate treatment note that month also shows complaints of hand pain and an assessment of osteoarthritis of the bilateral hand.

In light of the foregoing evidence suggesting that the Veteran does suffer from bilateral hand disability, and given the absence of relevant imaging reports, the Board finds that remand is necessary for a new examination to determine whether the Veteran has any current disability of the left or right hand, manifested by pain and/or ligamentous laxity, that is related to service, to include his many years as a mechanic therein.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   Specifically, records from William Beaumont Hospital should be obtained, as a September 2013 VA treatment note indicates that the Veteran receives his complete care there.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left and right hand disabilities.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, to include any records from William Beaumont Hospital.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain the outstanding July 2013 private EMG report, the VA imaging report from any July 2013 left hand x-rays, and relevant ongoing VA treatment records dating since September 2013 from the VA Medical Center in El Paso, Texas. 

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA hand examination to obtain a medical opinion as to whether the Veteran has left or right hand arthritis and any other left hand disability, to include carpal tunnel syndrome, and whether any diagnosed disability is possibly related to his period of service.  The electronic claims file and relevant electronic VA treatment records should be reviewed by the examiner in conjunction with the examination.  The examination should include current bilateral hand x-rays unless medically contraindicated as well as any other tests or studies deemed necessary.  The Veteran's left hand must be x-rayed.  The results should be reported in detail. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right and/or left hand arthritis, or other left hand disability (to include carpal tunnel syndrome if existing) arose during service or is otherwise related to any incident of service, to include the Veteran's lengthy service as a mechanic.  

In forming the requested opinion, the examiner should address the significance of the July 2010 and July 2013 
x-ray findings relating to the right hand, including whether they represent arthritis or another disability.  The examiner should also address whether the Veteran suffers from ligamentous laxity of the hands, as noted in a December 2010 VA treatment note, and whether any laxity found is a manifestation of a diagnosable disability.

The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

